NONPRECEDENTIAL  DISPOSITION  
                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                           United States Court of Appeals
                                         For  the  Seventh  Circuit
                                         Chicago,  Illinois  60604  
                                          Argued  January  11,  2017  
                                          Decided  January  13,  2017  
  
  
                                                       Before  
  
                                    JOEL  M.  FLAUM,  Circuit  Judge  
  
                                    FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                    DIANE  S.  SYKES,  Circuit  Judge  
  
  
No.  16-­‐‑1689                                                             Appeal   from   the   United  
                                                                            States   District   Court   for   the  
OLIVET  BAPTIST  CHURCH,                                                    Northern   District   of   Illinois,  
      Plaintiff-­‐‑Appellant,  
                                                                            Eastern  Division.  
                    v.                                                        
                                                                            No.  13  C  1625  
CHURCH  MUTUAL  INSURANCE  COMPANY,                                         Gary  Scott  Feinerman,  Judge.  
     Defendant-­‐‑Appellee.  
  

                                                        Order  
      
    Church  Mutual  issued  a  policy  to  Olivet  Baptist  Church,  which  contends  that  it  suf-­‐‑
fered  wind  and  rain  damage  from  a  storm  on  March  1,  2011,  the  day  after  the  policy  
went  into  effect.  The  insurer  concluded  that  the  damage  predated  the  policy  and  de-­‐‑
clined  to  pay  the  claim.  This  litigation,  under  the  diversity  jurisdiction,  followed.  
      
    The  district  court  entered  summary  judgment  for  the  insurer,  ruling  that  the  Church  
had  failed  to  show  that  weather  on  March  1  caused  damage  or  made  existing  damage  
worse.  2016  U.S.  Dist.  LEXIS  245294  (N.D.  Ill.  Feb.  29,  2016).  The  district  court  treated  
most  of  the  insurer’s  factual  submissions  as  unopposed,  because  the  Church  failed  to  

                                                                                                                        
No.  16-­‐‑1689                                                                                          Page  2  

contest  them  in  the  form  required  by  Local  Rule  56.1(b).  We  have  held  that  the  district  
court  is  entitled  to  enforce  that  rule  in  precisely  the  way  it  enforced  the  rule  in  this  liti-­‐‑
gation.  See,  e.g.,  Flint  v.  Belvidere,  791  F.3d  764,  767  (7th  Cir.  2015);  Stevo  v.  Frasor,  662  
F.3d  880,  886–87  (7th  Cir.  2011);  Ciomber  v.  Cooperative  Plus,  Inc.,  527  F.3d  635  (7th  Cir.  
2008).  Yet  the  Church’s  appellate  brief  ignores  those  decisions,  even  though  the  district  
judge  cited  them.  Indeed,  it  ignores  the  local  rule  and  does  not  mention  the  principal  
reason  the  Church  lost  in  the  district  court.  The  Church’s  reply  brief  continues  to  ignore  
the  rule,  though  the  Church  does  ask  us  to  bypass  the  subject  “in  light  of  all  principles  
of  equity  and  justice.”  That  approach  is  doomed.  An  appellant  must  engage  head  on  the  
reasons  it  lost  in  the  district  court.  It  cannot  hope  that  the  issues  will  go  away.  We  have  
held  that  district  courts  may  enforce  their  local  rules  on  how  the  summary-­‐‑judgment  
process  is  structured.  No  more  need  be  said  to  resolve  this  appeal.  
       
     Bending  over  backward,  the  district  court  looked  at  the  expert  reports  submitted  by  
the  Church,  just  to  assure  itself  that  no  injustice  was  being  committed.  It  found  that  one  
of  the  Church’s  expert  witnesses  had  not  presented  any  opinion  on  the  vital  causation  
question,  and  that  the  other  expert,  who  first  examined  the  property  in  2015,  lacked  
both  relevant  experience  and  a  reliable  basis  for  concluding  that  events  of  March  1,  
2011,  had  caused  the  damage.  None  of  these  conclusions  is  clearly  erroneous  or  an  
abuse  of  discretion.  

                                                                                                     AFFIRMED